Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin (US Pat. No. 3611911, previously cited) in view of Barbera (US Pat. No. 3347220, previously cited), Schlosser (US Pat. 6257130 B1, previously cited), and Schroeter et al. (US Pat. 5617778, previously cited), and further in view of Patenaude (US Pat. 4747781, previously cited).
Regarding claim 1, Martin discloses a method of supplying smoke within a grill, comprising: 
positioning a smoke-releasing material container (2, Fig. 1) within a grill (1) between a heat source (6) and food grid (9) of the grill (Col. 3, lines 5-8), wherein the smoke-releasing material container is supported on a grid (8; Col. 2, lines 22-23) that is secured to the grill (Fig. 1);
supplying air from outside the grill (Col. 1, lines 25-26) with an air device (14) positioned external to the grill and to the smoke-releasing material container (Fig. 1), wherein 
supplying air comprises transmitting air through an air manifold system (Fig. 4, between walls 11 and 15) and into an air diffuser (perforated upper surfaces of 15, separated by closed surface 16) having a plurality of air outlets (15; Col. 2, lines 38-42) positioned within the smoke-releasing container, and wherein the air manifold system is in air transmitting communication with the forced air device (shown in Figs. 2 and 4); and
heating smoke-releasing material contained within the container to provide a smoke output from the smoke-releasing material (Col. 2, lines 30-35), wherein the amount of smoke output is adjustable by adjusting the supply of air from the air device without a need to adjust a heat output from the heat source or adjust the amount of smoke-releasing material in the smoke-releasing material container (Col. 3, lines 15-20).
Martin is silent regarding the smoke-releasing material container being located over top of the heat source, and regarding the air device being a forced-air device (pump). Additionally, Martin teaches the container being supported on a grid, not a “sear plate.”
Regarding the smoke-releasing material container being located over top of the heat source, Schlosser teaches, in a ducted smoker for a barbecue grill having a heat source (16, consisting of burners 17), a smoke-releasing material container (24, Fig. 3) being located over top of the heat source (Fig. 3 shows container 24 above burner 17, and it is also described in Col. 4, lines 15-20: “container 24 of the smoker attachment 22 is located adjacent to, and in the same general direction as the heat source 16 of the barbecue grill 10….approximately the entirety of the length of the smoker attachment 22 is directly above the heat source 16.”) The advantage of positioning the smoke-releasing material container above the heat source of the grill is that it “provides for more rapid and efficient heating of the smoker particles in the smoker,” Col. 4 lines 17-18, and allows “the smoker assembly 22 [to] be selectively heated by independent control of the specific burner 17 adjacent the smoker assembly 22.” Thus, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify the method of Martin by configuring the smoker to be located over top the heat source, and further configuring the heat source to have one independently-controlled burner above which the container is located, in order to provide for rapid and efficient heating of the smoker particles and for allowing for controlled and independent heating of the smoker particles.
Martin fails to disclose the air device being a forced-air device, wherein supplying air comprises actuating the forced air device resulting in transmitting air through a plurality of spaced-apart air diffusers, each diffuser defining a hollow passageway. However, Barbera teaches a forced air device (impeller fan E', Figs. 3-4, equivalent to the fan in the 112, sixth paragraph interpretation) positioned external to the grill, wherein the step of supplying air comprises actuating the forced air device (Col. 3, lines 68-70) which results in transmitting air through an air manifold system (attached to 7) and into a plurality of spaced-apart air diffusers (26), each air diffuser coupled to the air manifold system and defining a hollow passageway through which the air flows, and then transmitting the air through a plurality of air outlets (25) provided on each air diffuser, wherein the air manifold system and each air diffuser is in communication with the forced air device. At the time of invention, modifying the method of Martin by adding a forced-air device to air intake 14, so that actuating the forced air device results in transmitting air through the air manifold system, and replacing the diffuser with the plurality of diffusers as taught by Barbera, would have been obvious for the purpose of allowing increased airflow to the smoke-releasing material container and better controlling the burning process (Barbera, Col. 1, lines 14-16).
Regarding the forced air device being a pump, Martin-Barbera is silent. However, Patenaude teaches, in a method of supplying smoke within a grill, a forced air device supplies air from outside the grill (Fig. 1 shows air manifold 11/12/13 and forced air device 18), where the forced air device is a pump (“The opposite end of the conduit 17 is connected to a source of air such as an air pump 18,” Col. 3 lines 27-28). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the method of Martin-Barbera by replacing the fan of Barbera with a pump as taught by Patenaude, because it amounts to a simple substitution of one forced-air device known in the art for another, with predictable results (either a pump or fan will allow air from outside to be distributed to/by the air manifold). Furthermore, note that Applicant’s Specification recites that a forced air actuator such as a “pump, fan, bellows, etc.” may be used (Page 6, line 1).
Regarding the sear plate, Schroeter teaches, in a grill device and method of operating a grill device, a sear plate (41, Figs. 6 and 9) secured to the grill and being located between a heat source and food grid of the grill (Col. 6, lines 20-23). The benefit of the sear plate is that it catches grease drippings (Schroeter Col. 2 lines 31-32) which both prevents the problem of grease drippings coming into contact with the burners or open flame, which can be dangerous (Col. 1 lines 35-39), and sears the drippings, “thereby releasing vapour to enhance the flavor of food cooked on said cooking grill,” (Col. 2 lines 31-33); and also that it improves the evenness of heat radiation (Col. 6 lines 35-37). It would have been obvious to one of ordinary skill in the art at the time of invention to modify  the invention of Martin by replacing the grid (and briquettes positioned on the grid) with a sear plate, as taught by Schroeter, so that the smoke-releasing material container is supported on a sear plate secured to the grill, because this ensures uniform radiation of heat to the food while catching grease drippings to flavor the food and to prevent grease reaching the burner.
Regarding the smoke-releasing material container being “removable,” it is believed that Martin discloses a container which is removable--first, Martin discloses “position[ing]” the container in the cooking device (Col. 2 lines 16-17 and 22-23), implying that it is capable of being removed as well; second, Martin describes the container as having walls (bottom wall 11, Col. 2 line 38, and sidewalls 10, Col. 2 line 65)and depicts the container as separate from the coking device in Figs. 2-4, implying that the device is separable from the grill as a whole. Furthermore, in the event that Martin’s smoke-releasing material container is not removable, to make it so would have been obvious, because making the container removable would be desirable for a number of reasons, such as to easily remove and replace smoke-releasing material or to clean the container, which would accumulate a large amount of smoke residue, and the court has held that where it might be desirable to do so, making a feature separable is an obvious modification readily made by one of ordinary skill. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). It would have been obvious to one of ordinary skill in the art before the date of invention to modify the invention of the modified Martin by configuring the smoke-releasing material container to be removable in order to facilitate removal and replacement of smoke-releasing material, or cleaning of the container.
Regarding claim 3, Martin discloses smoldering smoke-releasing material contained within the smoke-releasing material container (Col. 3, lines 14-17).
Regarding claim 9, Martin discloses the heating being provided by at least one burner (Col. 2, lines 4-6). 
 Response to Arguments
Applicant’s arguments filed 6/21/22 have been considered but are not persuasive. 
Applicant argues that it would not have been obvious to replace the fan with a pump as taught by Patenaude because the purpose of the air pump in Patenaude is complete combustion, in contrast to the claimed device, which, as a smoker, is not benefitted by complete combustion; and that because the pump in Patenaude is “used for a very different purpose,” it would “not have been predictable to substitute a pump for a fan.”
The examiner respectfully disagrees. While the invention as a whole of Patenaude achieves a different purpose--complete vs. incomplete combustion--the examiner does not agree that the fan/pump are used for different purposes. The pump (18) in Patenaude is used to draw air from outside into a manifold (Col. 3 lines 40-45), ensuring that sufficient air is drawn into the manifold, which is the same purpose as that of the instant application. Although Patenaude discloses introducing and controlling this air for the purpose of complete combustion, this complete combustion is not a result of the structure of the fan or of its placement in the apparatus, but of the structure of the manifold itself (11, 12, and 13), as described in the portion cited in part by Applicant in the Remarks: “During combustion the unburned hydrocarbon gases formed thereby are carried radially outwardly from the point of combustion. As the gases reach the outer perimeter of the fuel in the plane of the plate 11, they meet injected air flowing through the openings in the peripheral area of the plate about the fuel location. These peripherally located jets of air provide combustion for unburnt hydrocarbons that are convected to the outside edge of the diffuser plate,” (Col. 3 line 64- Col. 4 line 4). As the complete citation makes clear, the complete combustion is not a result of any feature of the pump itself, which is merely used to draw air, but due to the structure of the diffuser plate and the placement of the wood.
                                                                                                                                                                                            
    PNG
    media_image1.png
    164
    540
    media_image1.png
    Greyscale

	Thus the pump itself is used for the same purpose (to draw air from outside into a manifold) and placing it into the apparatus of Martin-Barbera would not alter its purpose, which remains to draw air from outside into a manifold to ensure that there is sufficient air. No special inventive leap is required to replace a fan with a pump; indeed, as Applicant recites in the specification, a pump and fan are generally recognized as interchangeable within the art: the forced air actuator is cited as a “pump, fan, bellows, etc.” (Page 6, line 1). 
	Furthermore, even in Applicant’s argument against Patenaude were persuasive, there are other references which teach a pump used as a forced air device in a smoker which would be applied; see for example Thomas (US 6705213 B1; air pump 2, cited below).

    PNG
    media_image2.png
    388
    399
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761